The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-23 are pending in the Claim Set filed 12/14/2021.
Herein, claims 1-23 are for examination.
The following office action contains NEW GROUNDS of Rejection.

Regarding Instant Claims
Claim 8 recites: 8.(e) about 3 percent by weight gelatin or a derivative thereof and about 3 percent by weight silicate nanoparticles; and; whereas, 8.(a)-(d) and (f)-(h), all recite: ‘or’, at the end. Similarly, it appears that 8.(e) should recite: (e) about 3 percent by weight gelatin or a derivative thereof and about 3 percent by weight silicate nanoparticles; or (i.e., replace ‘and’ with ‘or’.

Response to Arguments
In the reply filed 12/14/2021 Applicants did not provide a response to the issue regarding claim 8 in Claim Set filed 8/2/2021 made in Non-Final Rejection filed 9/15/2021. Further, Applicants have not addressed this issue with claim 8 in the Claim Set filed 12/14/2021. Claim 8 recites: 8.(e) about 3 percent by weight gelatin or a derivative thereof and about 3 percent by weight silicate nanoparticles; and; whereas, 8.(a)-An appropriate response from Applicants regarding the above described issue for claim 8 is requested.

Withdrawn Rejections
The rejection of claims 1-23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gaharwar et al (WO2014205261, cited in IDS filed 8/12/2021, Desig. ID: 25) in view of Patterson et al (US 20050025707), Fellows (USP 4122192) and Park et al (US 20070069179) is withdrawn. Applicant’s arguments are moot in view thereof.

NEW GROUNDS of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).


Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over issued claims 1-14 of U.S. Patent No. 10034958 (herein ‘958) in view of Patterson et al (US 20050025707) [Patterson].
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘958 claims are directed to common subject matter. 
	Instant claims and the ‘958 claims are both directed to a shear-thinning composition comprising gelatin or a derivative thereof and silicate nanoparticles. Further, Instant claims comprise about 1.5% to about 10% by weight of silicate nanoparticles, about 0.5% to about 6.75% by weight of gelatin or a derivative thereof and a contrast agent, and further 
	‘958 claims are directed to a pharmaceutical composition, consisting of a gelatin derivative, silicate nanoparticles, and deionized water, wherein the composition is a homogenous hydrogel compos1t1on, wherein the ratio of gelatin or a derivative thereof to silicate nanoparticles is about 0.1 to about 1.0 and wherein the diameter of the silicate nanoparticles is about 5 nm to about 60 nm, and wherein the composition has a yield stress of from about 1 Pa to about 200 Pa, wherein the ranges recired in the ‘958 claims overlap with the claimed ranges. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.
‘958 claims differ from Instant Claims in that Instant claims comprise a contrast agent.
However, Patterson cures the deficiency. 
	Patterson teaches fumed silica embolic compositions for use in a method for embolizing vascular sites in the treatment of 
One skilled in the art would have been motivated to include a contrast agent in the shear-thinning composition comprising gelatin or a derivative thereof and silicate nanoparticles, as instantly, because the contrast agent would allow visualization of the shear-thinning composition during in vivo delivery, e.g., when using catheter delivery techniques, in order to ensure both that the composition is being delivered to the intended vascular site and that the requisite amount of composition is delivered as taught by Patterson. 
Instant Claims are directed to a shear-thinning composition comprising gelatin or a derivative thereof and silicate nanoparticles whereas ‘780 claims are directed to a composition that flows upon application of a pressure greater than the yield stress. Instant specification states that the expression "shear-thinning" or "shear-thinning behavior", refers to a decrease in viscosity (i.e., increasing flow rate) of a composition with increasing application of shear stress. For example, a shear-thinning composition (i.e. a composition exhibiting shear-thinning behavior) can exhibit a decrease in viscosity (i.e., increase in flow) upon application of an increasing rate of shear stress (page 20). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a shear-thinning composition as instantly claimed having a reasonable expectation of success in view of the ‘958 claims and the teachings of Patterson, as a whole.

NEW GROUNDS of Rejection

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, 

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over issued claims 1-15 of U.S. Patent No. 11083780 (herein ‘780) in view of Patterson et al (US 20050025707) [Patterson].
Although the claims at issue are not identical, they are not patentably distinct from each other because Instant Claims and ‘780 claims are directed to common subject matter. 
	Instant claims and the ‘780 claims are both directed to a shear-thinning composition comprising gelatin or a derivative 
	‘780 claims are directed to about 6.75 percent by weight gelatin and about 2.25 percent by weight silicate nanoparticles; or about 4.5 percent by weight gelatin and about 4.5 percent by weight silicate nanoparticles; or about 2.25 percent by weight gelatin and about 6.75 percent by weight silicate nanoparticles; or about 4.5 percent by weight gelatin and about 1.5 percent by weight silicate nanoparticles; or about 3 percent by weight gelatin and about 3 percent by weight silicate nanoparticles; or about 1.5 percent by weight gelatin and about 4.5 percent by weight silicate nanoparticles; or about 2.25 percent by weight gelatin and about 0.75 percent by weight silicate nanoparticles; or about 1.5 percent by weight gelatin and about 1.5 percent by weight silicate nanoparticles; or about 0.75 percent by weight gelatin and about 2.25 percent by weight silicate nanoparticles, wherein the percent weight amounts of gelatin and silicate nanoparticles as claimed in the ‘780 claims overlap with Instant Claims. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 
	‘780 claims differ from Instant Claims in that Instant claims comprise a contrast agent.
However, Patterson cures the deficiency. 
	Patterson teaches fumed silica embolic compositions for use in a method for embolizing vascular sites in the treatment of aneurysms, arteriovenous fistulae, arteriovenous malformations, tumors, and other vascular diseases ([0002]; [0028]; [0040]; [0046]; [0081]; [0166]; See entire document). Instant Specification states that the shear thinning composition formulations comprise enhanced properties as injectable hydrogel embolic agents used to treat vascular pathologies such as, for example, aneurysms, hemorrhages and cancer (page 18). Similarly, Patterson teaches embolic compositions for use in a method for embolizing vascular sites in the treatment of aneurysms, arteriovenous fistulae, arteriovenous malformations, tumors, and other vascular diseases ([0002]; [0028]; [0040]; [0046]; [0081]; [0166]; See entire document). Furthermore, Patterson teaches embolic compositions further comprise a contrast agent, wherein the contrast agent allows visualization of the in vivo delivery of the composition via fluoroscopy ([0030-0034]; [0042]; [0100]). Patterson teaches that visualization is particularly 
One skilled in the art would have been motivated to include a contrast agent in the shear-thinning composition comprising gelatin or a derivative thereof and silicate nanoparticles, as instantly, because the contrast agent would allow visualization of the shear-thinning composition during in vivo delivery, e.g., when using catheter delivery techniques, in order to ensure both that the composition is being delivered to the intended vascular site and that the requisite amount of composition is delivered as taught by Patterson. 
Instant Claims are directed to a shear-thinning composition comprising gelatin or a derivative thereof and silicate nanoparticles whereas ‘780 claims are directed to a method of using of a shear-thinning composition, wherein both Instant Claims and the ‘780 claims have overlapping percent weight 

Conclusions
No claim is allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./



/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626